                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         DAVID ANDREWS,
                                   7                                                           Case No. 17-cv-04363-YGR (PR)
                                                         Plaintiff,
                                   8                                                           ORDER GRANTING IN PART AND
                                                  v.                                           DENYING IN PART PLAINTIFF’S
                                   9                                                           REQUEST FOR EXTENSION OF TIME
                                         B. MARTINEZ, et al.,                                  TO FILE OPPOSITION TO
                                  10                                                           DEFENDANTS’ MOTION FOR
                                                         Defendants.                           SUMMARY JUDGMENT
                                  11

                                  12
Northern District of California




                                               Plaintiff has filed a request for a thirty-day extension of time in which to file his opposition
 United States District Court




                                  13
                                       to Defendants’ Motion for Summary Judgment. Having read and considered Plaintiff’s request,
                                  14
                                       and good cause appearing,
                                  15
                                               IT IS HEREBY ORDERED that Plaintiff’s request for an extension of time is GRANTED
                                  16
                                       in part and DENIED in part. The time in which Plaintiff may file his opposition will not be
                                  17
                                       extended for the requested thirty days, however, the Court finds that only a brief extension is
                                  18
                                       appropriate. While it is true that this is Plaintiff’s first request for an extension of time to file his
                                  19
                                       opposition to the pending motion for summary judgment filed by Defendants, the record shows
                                  20
                                       that the Court has granted Plaintiff an extension of time to file his opposition to Defendants’
                                  21
                                       previously-filed motion to dismiss, see dkt. 44, and that motion to dismiss has since been denied
                                  22
                                       without prejudice to filing a motion for summary judgment, see dkt. 61. The Court further notes
                                  23
                                       that Plaintiff has filed a pending motion for summary judgment, in which he has already addressed
                                  24
                                       many of the issues outlined in Defendants’ recently-filed motion for summary judgment. In
                                  25
                                       addition, the parties have benefitted from other extensions in this matter. See Dkts. 49, 54, 67.
                                  26
                                       Accordingly, Plaintiff’s opposition shall be filed up to and including fourteen (14) days from the
                                  27
                                       date of this Order.
                                  28
                                   1           Defendants shall file a reply brief no later than fourteen (14) days after the date Plaintiff’s

                                   2   opposition is filed.

                                   3           No further extensions of time will be granted to the parties.

                                   4           This Order terminates Docket No. 69.

                                   5           IT IS SO ORDERED.

                                   6   Dated: September 4, 2019

                                   7                                                     ______________________________________
                                                                                         YVONNE GONZALEZ ROGERS
                                   8                                                     United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
